Citation Nr: 1403482	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for tinea versicolor.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran perfected his appeal in this case in August 2013.  At that time he indicated that he wanted a Board video conference hearing at the Roanoke, Virginia RO.

The RO wrote to the Veteran on August 15, 2013 and informed him that he was on the list of claimants desiring a Board video conference hearing at the RO.  The Veteran must be scheduled for this requested hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran and his representative must be given notice of the date, time, and location of the hearing. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

